Citation Nr: 1216445	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease (DJD), status post left knee replacement, currently assigned a 30 percent rating assigned for painful and limited extension and a separate 10 percent rating for painful and limited flexion.

2.  Entitlement to extension of a temporary total rating under 38 C.F.R. § 4.30 beyond May 31, 2007, because of surgical or other treatment requiring convalescence, following knee replacement surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In September 2006, the RO awarded a 100 percent schedular rating from April 3, 2006, to May 31, 2007, following prosthetic replacement of the left knee joint.  A 30 percent rating was thereafter assigned from June 1, 2007, forward.  

In November 2007, the RO continued the 30 percent disability rating for service-connected degenerative joint disease (DJD), status post left knee replacement, with painful and limited extension.  The RO also found that there was no entitlement to an extension of a temporary total 100 percent evaluation under 38 C.F.R. § 4.30 for the service-connected condition of left knee replacement.  

The Board notes that the Veteran also has a separate 10 percent rating for DJD, status post left knee replacement, with painful and limited flexion, under Diagnostic Code 5010-5260.  In the November 2007 rating decision, the RO stated that this was not an issue in the current claim, and the matter of an increased rating for this disability has not been addressed by the RO.  However, the Board finds that this issue is inextricably intertwined with the current claim on appeal, and it will be incorporated into the current appeal.  The provisions of 38 C.F.R. § 19.9(b)(2) provide that the Board has the authority to consider appeals in light of laws, including but not limited to statutes, regulations and court decisions, that were not previously considered by the agency of original jurisdiction.  The Board notes that the validity of this regulation was challenged, but that in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) specifically upheld the regulation.  Id. at 1349.  Regardless, there is no prejudice to the Veteran as the Board herein awards him the highest schedular rating available for his left knee.  

In his January 2009 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board in Washington, D.C.  He was subsequently scheduled for a hearing to be held on February 7, 2012.  However, in January 2012, before his scheduled hearing could be held, the Veteran indicated that he wanted his appeal to be adjudicated based on the existing evidence of record.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to service connection for a hip disability, to include as secondary to a service-connected left knee disability, and for residuals of broken ribs, to include as secondary to a service-connected left knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2007 and August 2011 statements.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A total left knee arthroplasty was performed on April 3, 2006.  The Veteran's service-connected DJD, status post left knee replacement, is manifested by severe painful motion and weakness in the knee joint.

2.  The Veteran was not awarded a temporary total rating under 38 C.F.R. § 4.30 following his knee surgery on April 3, 2006. 




CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for DJD, status post left knee replacement, since June 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5055 (2011).

2.  The claim of entitlement to extension of a temporary total rating under 38 C.F.R. § 4.30 beyond May 31, 2007, because of surgical or other treatment requiring convalescence, following knee replacement surgery, is denied as a matter of law.  38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).



The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in July 2006, September 2007, and June 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records, and has provided him with multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  The Board notes that the evidence of record, including the October 2007 and July 2011 VA examination reports, adequately describes the current level of disability of the Veteran's service-connected left knee disability.  As such, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his claim on appeal.

With respect to the claim for entitlement to extension of a temporary total rating under 38 C.F.R. § 4.30 beyond May 31, 2007, because of surgical or other treatment requiring convalescence following knee replacement surgery, this claim is being denied as a matter of law.  Thus, the Veteran not prejudiced by any lack of VCAA notice and assistance, and/or by any other due process deficiency, in regard to this claim.  See VAOGCPREC 05-04.  




II.  Increased Rating

The Veteran was originally granted service connection for DJD of the left knee in a May 2003 rating decision and was assigned a 10 percent disability rating, effective September 27, 2002.  In a July 2004 rating decision, his disability rating was increased to 20 percent, also effective September 27, 2002.  He was additionally assigned a temporary total convalescent rating for surgical or other treatment from December 9, 2003 to February 2, 2004.  In a May 2005 rating decision, the RO continued the Veteran's 20 percent disability rating based on limitation of extension, and assigned a separate 10 percent rating for degenerative arthritis established by x-ray evidence and accompanied by limited or painful motion (presumably for limitation of flexion).  

In a September 2006 rating decision, subsequent to the Veteran's April 2006 total left knee arthroplasty, the RO assigned the Veteran a 100 percent schedular disability rating for the one-year period following his prosthetic replacement of the left knee joint, through May 31, 2007.  A 30 percent disability rating was assigned from June 1, 2007.  The Veteran has indicated that his knee has gotten worse and that he would like to have his 100 percent schedular disability rating reinstated.


      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's left-knee disability has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected DJD, status post left knee replacement, with painful and limited extension, is currently rated under 38 C.F.R. § 4.71a, DC 5055 (2011).  Diagnostic Code 5055 provides the specific criteria for prosthetic replacement of the knee joint.  Under this diagnostic code, a minimum 30 percent disability rating is warranted for intermediate degrees of residual weakness, pain or limitation of motion, rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent disability rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent schedular disability rating is assigned for the one year period following implantation of prosthesis.  

The Veteran is also in receipt of a separate 10 percent rating for painful and limited flexion of the left knee under DC 5010-5260.  See VA rating Decision, dated November 26, 2007.  Thus, the Veteran currently has a combined 40 percent rating for his left knee.  See 38 C.F.R. § 4.25 (2011).

Generally, degenerative or traumatic arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved, in this case Diagnostic Codes 5260 and 5261 would prospectively apply.  38 C.F.R. § 4.71a, DCs 5003 and 5010 (2011). 

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, DC 5260, 5261 (2011).

Diagnostic Code 5257 addresses other impairment of the knee, including recurrent subluxation or lateral instability.  That rating criteria provide for ratings of 10, 20, and 30 percent for slight, moderate, and severe disability, respectively.  38 C.F.R. § 4.71a, DC 5257 (2011).

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

In a precedential opinion, VA General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-9.  The General Counsel stated that when a knee disorder was already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held, in VAOPGCPREC 9-98, that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

      
      B.  Analysis

As noted previously, the September 2006 rating decision assigned the Veteran's a 100 percent schedular disability followed by a 30 percent disability rating under Diagnostic Code 5055 for prosthetic replacement of the knee joint, effective June 1, 2007.  He has a separate 10 percent rating for limited flexion of the knee, with a combined rating of 40 percent.  After a review of the evidence of record, and for the reasons described in following, the Board finds that the symptoms associated with the Veteran's service-connected DJD, status post left knee replacement, warrant a 60 percent disability rating, the highest disability rating available under the applicable laws and regulations.  

Private treatment records from Huntsville Hospital, in Huntsville, Alabama reveal that the Veteran was discharged from the hospital on April 6, 2006, three days following his left total knee arthroplasty.  The Veteran was seen for follow-up consultations with his knee surgeon multiple times between April and June 2006.  On April 14, the surgeon noted that the Veteran's wound was benign.  Clips were taken out of his surgical site.  The record indicates that the Veteran was receiving physical therapy concurrent to his follow-up appointments.  On April 28, the surgeon noted that the Veteran's knee was looking better.  He still had some tightness and did not have full extension at that time.  Measurements revealed that he had about a 20 degree flexion deformity, which was noted as being soft.  On May 9, the surgeon noted that the Veteran had continued problems gaining motion in his knee.  The range of motion had increased by only about four or five degrees.  On May 23, the surgeon noted that the Veteran was doing well and that he was starting to get better motion, but that he still lacked a few degrees of extension.  On June 20, the surgeon noted that the Veteran's knee looked good but that he had a little bit of a flexion contracture.  The plan was to put an extension brace on the Veteran's knee.  In August 2006, the surgeon saw the Veteran again.  He noted that the Veteran's knee bothered him when he was on it a lot and when he sat down for a while, but that he believed that he would do quite well.  He discharged the Veteran from his care at that time.

The Veteran's VA treatment records reveal that in a June 2006 primary care outpatient note, the Veteran reported having chronic knee pain.  In March 2007, he was seen for a physical therapy consult.  He reported having increased pain about a month after completing previous physical therapy sessions.  He reported experiencing frequent buckling, especially when going down steps or hills.  He reported having fallen numerous times and fracturing a rib as a result of a fall about three weeks previous to his visit.  

The Veteran later received physical therapy from Highlands Medical Center, in Scottsboro, Alabama, from March to April 2007.  On March 13, the Veteran reported that he was having difficulty straightening his left knee and that he was falling because of it.  He reported that he had received two rounds of physical therapy following his total knee replacement.  He reported experiencing pain on a level of three to four out of 10 and that the pain increased at night and with walking.  He reported having difficulty going up and down stairs or curbs.  His treating physician assessed the Veteran with having left knee pain and difficulty with balance secondary to muscle weakness, leading to frequent falls.  Subsequent records reveal that through the 12 treatment sessions, the Veteran was able to increase his strength and balance.

In April 2007, days after concluding his private physical therapy sessions, the Veteran again sought VA care for his knee.  At that time, the Veteran reported to his VA primary care provider that he was experiencing worsening left knee pain.  He reported that his multiple sessions of physical therapy had not helped his knee pain overall.  The VA physician noted that he had some swelling in the knee.  The Veteran was seen for a VA orthopedic surgery consultation in June 2007.  The VA orthopedic surgeon noted that the Veteran's knee never really got a whole lot better following his total left knee replacement.  His pain was noted as being mostly under the kneecap.  His knee was tender to palpation over the lateral patella facet.  He was assessed with having a likely painful component from the left knee arthroplasty.  The Veteran again reported ongoing left knee pain in September and October 2007.

The Veteran was afforded a VA joint examination of the knee in October 2007.  The examiner noted that the Veteran may have been experiencing a failure of the patella femoral hardware and that he could need an early revision of his arthroplasty surgery.  On examination, the examiner noted that the Veteran had difficulty arising from his chair.  He made considerable use of the arms of the chair and of his cane.  He had similar difficulty getting on and off the examination table.  His gait was noted as antalgic.  A typical anterior mid-line surgical scar was noted on examination.  Range of motion testing revealed flexion to be from 10 to 95 degrees.  The knee was lacking 10 degrees from reaching full extension.  No pain was noted on patellar compression, but as soon as a flexion of 95 degrees was reached, a significant amount of pain and instability prevented further flexion.  No further limitation of motion due to weakness, fatigability, pain or incoordination following repetitive use was noted during the examination.  The hardware components showed no evidence of loosening.  The examiner noted that there was no joint effusion and that no soft tissue swelling was seen.  The examiner indicated that unless the Veteran's knee improved dramatically in the near future, it would be accurate to describe his left knee arthroplasty as a failed total knee procedure.  The examiner further noted that the limitation of motion, particularly in extension, was a particularly difficult problem following a total knee arthroplasty.  

Following his October 2007 VA examination, the Veteran continued receiving VA treatment for his service-connected knee disability.  In a January 2008 VA orthopedic surgery outpatient consultation, the Veteran continued to complain of pain in his left knee.  He reported that he had experienced the pain since surgery and that he had no relief from surgery.  The orthopedic surgeon noted tenderness over the lateral patellar facet.  The Veteran's range of motion in left knee was found to be from 5 to 105 degrees flexion.  The orthopedic surgeon indicated that the Veteran probably had painful lateral patellar facet articulation.  He noted that the symptoms were reproducible in the clinic.  He additionally noted that the Veteran could not take oral anti-inflammatories due to his health problems, but that he would try topical anti-inflammatories.  

The Veteran was seen for a follow-up consultation in March 2008.  He reported that the topical inflammatories did help a fair amount, but that he continued to have knee pain.  He additionally noted that previous physical therapy sessions did provide some relief.  The orthopedic surgeon noted that if the Veteran's knee continued to worsen, that he would be a candidate for an arthroscopic debridement of his patella.  He additionally indicated that the Veteran would again be provided with physical therapy. 

In an April 2008 orthopedic surgery follow-up appointment, the Veteran reported that he experienced a majority of his pain when walking downhill, and when arising from a seated position or sitting down.  His range of motion was again found to be from 5 to 105 degrees flexion.  The orthopedic surgeon noted that the Veteran had a painful total knee and that sometimes they were unable to determine what was causing the pain.  He indicated that the Veteran may have scar tissue inside the knee or that he may have an overriding patella that is causing the pain.  

In a December 2009 orthopedic surgery consultation report, the Veteran was noted to still be experiencing pain in his left knee.  He additionally reported that he experienced frequent falling.  He reported that his knee had not felt right from the time following his left total knee arthroplasty.  He reported that even undergoing physical therapy sessions on four separate occasions, he had not experienced long term relief.  Range of motion testing revealed flexion to be from 15 to 110 degrees.  The orthopedic surgeon noted that the Veteran lacked 15 degrees from full extension and that the lack of extension was quite noticeable while the Veteran was standing.  He further noted that the only way to change anything permanently with the Veteran's knee would be through a revision arthroplasty, but that the Veteran did not want that type of treatment.  He suggested that the Veteran attempt to use a brace with a flexion lock for relief.  

In February 2010, the Veteran was again seen at the orthopedic clinic.  He reported that the brace he had been given at his prior consultation had not worked.  His range of motion was noted as being from 15 to 95 degrees flexion.  A very focal, palpable area of tenderness was noted medially and lateral to the lateral-most rim of the patella.  He was noted as having a small palpable area of scar tissue just immediately lateral to his patella.  The VA physician noted that, given the fact that the Veteran had completed four rounds of physical therapy and had tried dynamic extension bracing, none of which had helped improve his range of motion with pain, he believed that the next option would be a surgical arthroscopy of the knee to see if would be possible to debride the scar tissue in the area of his lateral patella to achieve some degree of pain relief.  



The Veteran was afforded a later VA joint examination in July 2011.  The Veteran reported to the examiner that he could not walk up hill at all.  He reported that his current symptoms included pain and stiffness.  He reported that in addition to walking up hill, sitting for long periods of time aggravated his condition.  He reported that he could walk a maximum of 500 feet.  The Veteran's noted symptoms included pain, stiffness, weakness, swelling and tenderness.  Upon examination of the Veteran's knee, his gait was noted as antalgic, and he was found to have tenderness, edema, and pain at rest in his left knee.  The examiner noted that the Veteran's weakness was mild.  Range of motion testing revealed flexion from 10 to 90 degrees and extension limited by 10 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion of the knee.  X-rays revealed a small suprapatellar synovial complex.  No fractures were seen and the soft tissue was noted as unremarkable.  The examiner noted that the Veteran's knee disability resulted in mild to moderate effects on many of his usual daily activities, such as completing chores, shopping, exercising, travelling, and participating in sports or recreation.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the symptoms associated with the Veteran's service-connected DJD, status post left knee replacement, most closely approximate the criteria for a 60 percent disability rating.  The abundant medical evidence of record reveals that the Veteran has frequently complained of knee pain and weakness ever since he underwent the total left knee arthroplasty.  Multiple VA examiners and VA orthopedic surgeons have noted that the Veteran's knee surgery did not result in a successful alleviation of his knee pain.  He has been noted to have considerable knee pain once reaching a flexion limit.  He has additionally been noted to have weakness in his knee on multiple occasions.  The weakness has been described as being responsible for his many falls, including when the Veteran's broke his ribs as a result of a fall.  Moreover, multiple forms of treatment, including multiple sets of physical therapy, while providing short term relief of knee pain, have not resulted in any overall improvement.  The record reveals that likely the only way the Veteran will be able to alleviate his knee pain would be through a subsequent arthroscopic surgery of his knee.  

The Board notes that, with respect to the Veteran's contention that he is entitled to an extension of his 100 percent schedular disability rating for his disability, Diagnostic Code 5055 only allows for a 100 percent rating for the one-year period following implantation of prosthesis.  The law does not allow for an extension of the 100 percent rating, as requested by the Veteran.  Instead, after a year, the Veteran is to be rated on the residuals.  In this regard, the Board now finds that the Veteran is entitled to the highest rating allowable under Diagnostic Code 5055 (for rating following the one-year period after knee replacement), a 60 percent disability rating.

In reviewing the Veteran's claim, the Board has considered other potential diagnostic codes for evaluating the Veteran's left knee disability, including multiple criteria for rating knee functionality and residual scarring.  The Board notes, however, that the Veteran is now receiving a 60 percent evaluation for residuals of a left knee replacement.  Assignment of a higher evaluation based on symptomatology of his left knee would violate the amputation rule.  Specifically, 38 C.F.R. § 4.68 states that the "combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5162, an amputation of the middle or lower third of the thigh warrants a 60 percent evaluation.  Thus, even if separate ratings were warranted, compensable evaluations could not be assigned as doing so would violate the amputation rule.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran, and a 60 percent disability rating under DC 5055 for service-connected DJD, status post left knee replacement is, therefore, granted.  See 38 U.S.C.A. § 5107(b) (West 2002).  



III.  Extraschedular Consideration
      
The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO, or the Board, must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected DJD, status post left knee replacement (i.e., severe painful motion and weakness in the knee joint) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describes his service-connected disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


IV.  Entitlement to extension of a temporary total rating under 38 C.F.R. § 4.30 beyond May 31, 2007, because of surgical or other treatment requiring convalescence, following knee replacement surgery

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2011).

Additionally, § 4.30 further authorizes extensions of the temporary total rating when supported by the record in increments of one, two or three months beyond the initial three months granted.  These extensions may be made pursuant to 38 C.F.R. § 4.30(a) (1) (2) or (3). 38 C.F.R. § 4.30(b)(1) (2011).

In November 2007, the RO adjudicated the issue of entitlement to extension of a temporary total rating under 38 C.F.R. § 4.30 beyond May 31, 2007, because of surgical or other treatment requiring convalescence, following knee replacement surgery.  However, the Veteran was not awarded a temporary total rating under 38 C.F.R. § 4.30 following his April 3, 2006 left knee surgery.  Rather, he was awarded a 100 percent schedular rating for one year under DC 5055, i.e., from April 3, 2006 to May 31, 2007.  As noted above, DC 5055 provides that a 100 percent rating be assigned for one year following implantation of prosthesis.  As the Veteran was not awarded a temporary total rating under 38 C.F.R. § 4.30 after his April 2006 surgery, the matter of entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).

 
ORDER

Entitlement to a 60 percent rating for degenerative joint disease, status post left knee replacement, is granted under Diagnostic Code 5055, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to extension of a temporary total rating under 38 C.F.R. § 4.30 beyond May 31, 2007, because of surgical or other treatment requiring convalescence, following knee replacement surgery, is denied as a matter of law.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


